        Case 1:18-cv-01071-KG-JFR Document 61 Filed 07/23/20 Page 1 of 20



                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO


GRETCHEN VALENCIA, individually
and on behalf of all others similarly
situated,

                  Plaintiff,

         vs.                                                            Civ. No. 18-1071 KG/JFR

ARMADA SKILLED HOME CARE OF
NEW MEXICO, LLC; ARMADA HOME
HEALTHCARE OF SOCORRO, LLC; and
CHRISTOPHER TAPIA,

                  Defendants.



           PROPOSED FINDINGS AND RECOMMENDED DISPOSITION
    REGARDING PLAINTIFF’S EMERGENCY MOTION FOR PROTECTIVE ORDER,
            ISSUANCE OF CORRECTIVE NOTICE, AND SANCTIONS1

         THIS MATTER is before the Court on Plaintiff’s Emergency Motion for Protective

Order, Issuance of Corrective Notice, and Sanctions (“Motion for Protective Order), filed

June 25, 2020. Doc. 48. Defendants filed a Response on July 7, 2020. Doc. 54. Defendants

also filed the Affidavit of Christopher Tapia on July 7, 2020. Doc. 55. Plaintiff filed a Reply on

July 14, 2020. Doc. 57. Having reviewed the parties’ submissions and the relevant law, and for

the reasons set forth herein, the Court finds that the Plaintiff’s Emergency Motion for Protective

Order, Issuance of Corrective Notice, and Sanctions is not well taken and recommends that it be

DENIED.



1
  By an Order of Reference filed June 30, 2020 (Doc. 51), the presiding judge referred this matter to the undersigned
to conduct hearings as warranted, and to perform any legal analysis required to recommend an ultimate disposition
of the motions. Doc. 51.
       Case 1:18-cv-01071-KG-JFR Document 61 Filed 07/23/20 Page 2 of 20



                      FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiff is a Registered Nurse who was employed by Defendants from October 2016 to

November 2018 to provide healthcare services to patients in their homes. Doc. 25-1 at 2, 4.

Plaintiff alleges Defendants denied her and other similarly situated home healthcare workers

overtime pay for all hours worked in excess of 40 hours in a workweek, in violation of the Fair

Standards Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., the New Mexico Minimum

Wage Act, 1978 §§ 50-4-20, et seq. (“NMMWA”), and the New Mexico Minimum Wage

Payment Act (“NMWPA”), 1978 § 50-4-1, et seq. Doc. 38. Specifically, Plaintiff states that

Defendants maintained a policy and practice of paying home healthcare workers on a “per event”

basis for time spent visiting patients with a set visit rate for each type of visit. Id. at 4.

Defendants required home healthcare workers to use software called Homecare Homebase to log

the time spent performing certain work tasks. Id. at 5. However, Plaintiffs allege this software

does not record substantial amounts of time spent traveling between patients’ homes, preparing

for visits, checking and responding to email and voicemail, communicating with patients and

physicians, and coordinating care with others. Id. As a result, Plaintiff claims Defendants did

not pay Plaintiff and other workers overtime wages for hours worked in excess of 40 hours in a

workweek. Id.

        On June 5, 2019, Plaintiff filed a Motion for Conditional Certification. Doc. 25.

Plaintiff’s Motion sought conditional certification of a proposed class of individuals who worked

for Defendants as “home health Registered Nurses, Certified Nursing Assistants, Certified

Therapy Assistants, Home Health Aides, Therapy Aides, and other similarly-designated skilled

and paraprofessional care positions.” Doc. 25-1 at 7. District Judge Kenneth Gonzales

concluded that Plaintiff had made substantial allegations that the putative class members were



                                                    2
       Case 1:18-cv-01071-KG-JFR Document 61 Filed 07/23/20 Page 3 of 20



similarly situated and granted Plaintiff’s Motion. Doc. 46 at 6. On May 28, 2020, Judge

Gonzales entered a Memorandum Opinion and Order granting Plaintiff’s Motion for Conditional

Certification. Doc. 46.

       Judge Gonzales’s Order reflects that Defendants raised certain objections to Plaintiff’s

proposed Notice (Doc. 25-2), which Judge Gonzales considered and ruled upon, in relevant part,

as follows:

       First, Defendants assert the Notice does not state that Plaintiff and other class
       members could be liable for Defendants’ costs if Defendants prevail. Plaintiff
       states that if this language is added to the Notice, it should clarify that the opt-in
       Plaintiffs would not be responsible for Defendants’ attorney fees, and should read;
       “If Plaintiffs lose they could be responsible for paying court costs and expenses
       (not including Defendants’ attorneys’ fees).” (Doc. 43) at 12. The Court finds
       this is an acceptable compromise and will order Plaintiff to revise the Notice to
       include Plaintiff’s proposed addition.

       ...

       Finally, Defendants argue the proposed Notice is inadequate because it does not
       inform potential class members the amount of attorneys’ fees they may have to
       pay out of any judgment entered in their favor. (Doc. 39) at 17. The Notice
       informs potential class members that Plaintiffs’ attorneys “are being paid on a
       contingency fee basis, which means that if there is no recovery, there will not be
       attorneys’ fees. If there is a recovery, these attorneys will receive a part of any
       settlement obtained or money judgment entered in favor of all members of the
       collective action lawsuit.” (Doc. 25-2) at 3. The Court agrees with Defendants
       that the Notice should specify the percentage of fees that will be paid to the
       attorneys if Plaintiffs prevail or otherwise explain how the attorneys’ fees will be
       calculated. Plaintiff shall revise the Notice to include this information.

Doc. 46 at 6-7. The Court then ordered, inter alia that

       ...

       3.      Within ten (10) days of this Order, Defendants shall produce to Plaintiff a
               computer-readable data file containing the names, addresses, email
               addresses, telephone numbers, dates of employment, social security
               numbers, and dates of birth for the FLSA Collective Class.

       4.      Plaintiff shall revise the proposed Notice as set forth above and send the
               revised Notice and Opt-In Consent Form by first-class U.S. Mail, email,

                                                 3
       Case 1:18-cv-01071-KG-JFR Document 61 Filed 07/23/20 Page 4 of 20



               and text message to all members of the FLSA Collective Class. Potential
               class members will have 75 days from the mailing of the Notice and
               Consent Forms to return their signed Consent Forms to Plaintiff’s counsel
               for filing with the Court.

       5.      Within five (5) days after Plaintiff provides Defendants a copy of the
               revised Notice, Defendants shall post the Notice in their office where
               members of the FLSA Collective Class are likely to view it. Defendants
               may remove the notice after 75 days.

       6.      Plaintiffs may send a reminder notice 20 days before the end of the opt-in
               period to any and all potential class members how have not yet returned
               the Opt-In Consent Forms.

Doc. 46 at 8-9. Plaintiff revised the Notice pursuant to Judge Gonzales’s Order and the Notice

was issued on June 16, 2020.

       In her Motion for Protective Order, Plaintiff alleges that Defendant Christopher Tapia,

CEO and President of Defendant Armada Skilled Home Care of NM LLC, engaged in coercive

and otherwise improper communications with potential members of the class and collective that

have interfered and tainted the Court’s management of this action. Doc. 48 at 1. Plaintiff

explains that on June 16, 2020, the same day that potential opt-in plaintiffs first received the

court-approved Notice of the collective action via email and text message, Defendant Tapia sent

a text message to current Armada employees claiming that the Notice did not contain all the

information ordered by the Court. Id. Specifically, Defendant Tapia’s text message claimed

that, “[t]he notices fail to mention that the attorneys receive a large portion of the settlement and

that if the employees do not prevail in the case that they are responsible for the costs.” Id. at 2.

When Plaintiff learned of Defendant Tapia’s text message, Plaintiff’s counsel contacted defense

counsel and demanded that (1) Defendant Tapia immediately retract his message and send a

corrective message; (2) Defendant Tapia confirm and attest that he will refrain from any further

communications about this lawsuit with any current or potential opt-in plaintiff; and (3) Armada



                                                  4
       Case 1:18-cv-01071-KG-JFR Document 61 Filed 07/23/20 Page 5 of 20



confirm, attest, and provide photographic proof that the notice is posted in Armada’s office

where members of the FLSA collective class are likely to view it. Doc. 48 at 6.

       Plaintiff argues that Defendant Tapia’s communication was a “misleading, coercive . . .

attempt to undermine the purposes of a collective action.” Id. In support, Plaintiff asserts that

(1) the Notice included the information alleged to have been excluded; (2) the text message

suggests that Plaintiff’s counsel are incompetent and willfully violated a Court order in hiding

relevant information regarding potential consequences of participation in the class action; (3) the

text message implies that the case is attorney-driven and the opt-in plaintiffs who join have

relatively little to gain compared to the fees the attorneys will seek; (4) the text message leaves

out critical information that if there is no recovery the opt-in plaintiffs will not be responsible for

any attorneys’ fees whatsoever; and (5) the text message was sent to current employees with

whom Defendant Tapia has an ongoing employer-employee relationship and a significant power

imbalance, and that Defendant Tapia failed to mention that he is prohibited from engaging in

retaliation if a current employee were to opt-in. Id. at 4-6. Plaintiff asks this Court to (1) bar

Defendant Tapia, his lawyers, employees and agents, from any further ex parte communications

regarding this action with represented parties or potential class and collective action members;

(2) authorize dissemination of a corrective notice, at Defendants’ expense, to all potential class

and collective action members to whom he sent the text message; and (3) to enter an order

requiring Defendants to provide documents and information about Defendant Tapia’s contacts

with potential class and collective action members. Id. at 2. Plaintiff also seeks sanctions in the

amount of her reasonably incurred attorneys’ fees and costs in filing this motion. Id.

       Defendants contend that the Motion for Protective Order should be denied because

Defendant Tapia did not commit misconduct by sending out a text to his employees correcting



                                                   5
       Case 1:18-cv-01071-KG-JFR Document 61 Filed 07/23/20 Page 6 of 20



what he believed was an improper Notice sent by Plaintiff. Doc. 54 at 1. Defendants explain

that on June 16, 2020, Defendant Tapia received a text message from an employee telling him

that she had received notice of the lawsuit and sent him a copy of what was provided to her. Id

at 2. Based on what the employee sent to him, Defendant Tapia believed that the Notice did not

comply with the Court’s order. Id. Defendant Tapia then asked the employee if she had

received anything else, to which she responded by sending him “another link with another

consent to join the lawsuit.” Id. Defendant Tapia then responded through a text message to his

current employees as follows:

       Hello, I wanted to let you know that some of the employees have notified me that
       they are receiving notices regarding the lawsuit against Christopher Tapia and
       Armada home care.

       The notices fail to mention that the attorneys receive a large portion of the
       settlement and that if the employees do not prevail in the case that they are
       responsible for the costs. These provisions were ordered by the court.

       We are working on getting the correct of notice sent out.

       The choice to join the lawsuit is yours and yours alone.

Doc. 55-2 at 1.

       On June 17, 2020, having learned that the Notice did in fact comply with respect to the

Court ordered information he thought was excluded, Defendant Tapia retracted his message to

employees as follows:

       This message is to retract yesterday’s message regarding the lawsuit versus
       Armada and Christopher Tapia.

       I was incorrect. The information regarding attorney compensation and court cost
       allocation is included in page 2 of the notice that you received. The relevant
       information is under the title “what is the effect of joining the suit[.]”

       I apologize for the error.




                                                6
        Case 1:18-cv-01071-KG-JFR Document 61 Filed 07/23/20 Page 7 of 20



         If you have any further questions [y]ou’ll need to contact the plaintiffs attorneys
         as I will not be discussing this lawsuit with anyone.

         Thank you.

Doc. 55-3 at 1. Defendant Tapia submitted a sworn Affidavit attesting to the events as described

above. Doc. 55.

         Defendant Tapia’s text message aside, Defendants raise the issue in their Response that

the electronic Notice sent by Plaintiff was improper because it included two “click throughs” that

allow potential opt-in plaintiffs to join the class action via a hyperlink. Doc. 54 at 2. Defendants

argue that “[t]here was never any indication to the Court or Defendants’ counsel that Plaintiff

intended to use a hyperlink [in the Notice],” and further that Plaintiff failed to provide the final

Notice indicating the use of hyperlinks to Defendants before disseminating it as required by the

Court. Id. at 2, 7-8. Additionally, Defendants argue that the first hyperlink is placed at the top of

the first page of the electronic Notice and before the Court-ordered text on the second page. Id.

at 5. Defendants assert that the placement of the first hyperlink could lead a potential opt-in

plaintiff to join the lawsuit without having read the information regarding attorney fees and court

cost allocation as required by the Court.2 Id.

         Defendants request that this Court (1) order Plaintiff to withdraw the improper electronic

notice that contains the hyperlinks; (2) approve the “actual notice” with the click throughs

removed or limited to only one at the end of the Notice; and (3) order Plaintiff to pay

Defendants’ attorney fees for having to respond to this Motion for Protective Order. Doc. 54 at

13.


2
  Defendants state that they have only received a “paper copy” of the Notice and not the actual Notice sent to
potential opt-in plaintiffs via text and email that includes the hyperlinks. Doc. 54 at 8, n. 2. Defendants further state
that they did not consent to a Notice with hyperlinks but that “if Plaintiff insisted on sending that notice with both
click throughs, Defendants would have sought intervention from the Court.” Doc. 54 at 8.


                                                           7
        Case 1:18-cv-01071-KG-JFR Document 61 Filed 07/23/20 Page 8 of 20



        In her Reply, Plaintiff contends that even though Defendant’s Tapia posits that his

communication was not intended to discourage potential class members from participating in the

class action, it has. Doc. 57 at 1. In support, Plaintiff states that in the thirty days since the

Notice issued, only 11 employees have opted-in, none of whom are from the 82 current

employees noticed and who received Defendant Tapia’s text message.3 Id. at 2. Plaintiff claims

this is evidence that Defendant Tapia’s text message undermined the Notice by “misleading,

confusing, and coercing” current employees to not join the action. Id. at 3-4.

        As for the alleged improper Notice with hyperlinks, Plaintiff states as an initial matter

that Judge Gonzales’s Memorandum Opinion and Order of Conditional Certification did not

require that Plaintiff get approval from Defendants before sending out the modified Notice. Doc.

57 at 5. That aside, Plaintiff explains that as a courtesy she provided a copy of the modified

Notice with “tracked changes” incorporating the language as ordered by the Court, and also

provided a “clean” version for Defendants to post in Armada’s office. Id. at 5-6. Plaintiff

explains that this paper version of the Notice was submitted to the Court, revised as ordered by

the Court, and mailed to potential opt-in plaintiffs via U.S. Mail. Id. at 6. As for the Notice sent

via electronic methods, Plaintiff argues that it is customary that electronic forms of FLSA notice

provide for opt-in forms to be signed electronically, and that the paper and electronic opt-in

forms are otherwise identical. Id. As for the placement of the hyperlinks, Plaintiff explains that

there is a logical reason to include a hyperlink near the top of the notice because viewing the

Notice on an electronic device limits visibility without scrolling and potential opt-in plaintiffs

need to know that they must affirmatively act to participate in the lawsuit. Id. at 7. That aside,



3
 Plaintiff explains that 222 individuals were provided Notice – 140 past employees and 82 current employees. Doc.
57 at 2.


                                                       8
       Case 1:18-cv-01071-KG-JFR Document 61 Filed 07/23/20 Page 9 of 20



Plaintiff contends that Defendants’ argument necessarily fails because to date only seven

individuals have opted into the collective action by electronic means. Id. As such, Defendants’

claim that Plaintiff is attempting to lure uninformed opt-in plaintiffs by having a hyperlink at the

top of electronic document is baseless. Id.

                                      LEGAL STANDARD

       The decision to issue a protective order rests within the sound discretion of the trial court.

Wang v. Hsu, 919 F.2d 130, 130 (10th Cir. 1990). Such protection is warranted, upon a showing

of good cause, to “protect a party or person from annoyance, embarrassment, oppression, or

undue burden or expense.” Fed. R. Civ. P. 26(c)(1). A party seeking a protective order under

Rule 26(c) cannot sustain the burden of demonstrating good cause merely by relying upon

speculation or conclusory statements. Tolbert-Smith v. Bodman, 253 F.R.D. 2, 4 (D.D.C. 2008).

The movant “must submit a particular and specific demonstration of fact, as distinguished from

stereotyped and conclusory statements.” Landry v. Swire Oilfield Servs., L.L.C., 323 F.R.D. 360,

398 (D.N.M. 2018) (quoting Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 n.16 (1981)) (quotation

marks omitted).

       As in Rule 23 class actions, courts have the authority to govern the conduct of counsel

and parties in § 216 collection actions. Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 171,

110 S.Ct. 482, 107 L.Ed.2d 480 (1989); see also Gulf Oil Co. v. Bernard, 452 U.S. 89, 100

(1981) (Federal Rule of Civil Procedure 23(d) grants courts “broad authority to exercise control

over a class action and to enter appropriate orders governing the conduct of counsel and parties”

when necessary to prevent abuse of the class action mechanism.); Manual for Complex

Litigation (Fourth) § 21.12, at 247 (2004) (“Rule 23(d) authorizes the court to regulate

communications with potential class members, even before certification.”). This includes the



                                                 9
      Case 1:18-cv-01071-KG-JFR Document 61 Filed 07/23/20 Page 10 of 20



authority to limit or otherwise monitor communications between the parties and the potential

class members. See, e.g., In re School Asbestos Litigation, 842 F.2d 671, 683 (3d Cir. 1988);

Kleiner v. First Nat’l Bank, 751 F.2d 1193, 1206 (11th Cir. 1985). In determining whether a

party’s communication to putative class members may be restricted, the moving party must make

an evidentiary showing of actual or threatened abuse by the party sought to be restrained.

Kleiner, 751 F.2d at 1205. The party seeking a protective order must make two showings: first, a

communication has occurred or is threatened to occur, and second, the form of the

communication at issue is abusive and threatens the proper functioning of the litigation. Ojeda-

Sanchez v. Bland Farms, 600 F. Supp. 2d 1373, 1378 (S.D. Ga. 2009). Even if the two showings

are met, however, any resulting order “limiting communications between parties and potential

class members should be based on a clear record and specific findings that reflect a weighing of

the need for a limitation and the potential interference with the rights of the parties.” Gulf Oil,

452 U.S. at 101. The protective order must be carefully drawn so that it interferes with free

speech as little as possible. Id. at 102 (citing Coles v. Marsh, 560 F.2d 186, 189 (3d Cir. 1977),

cert denied, 434 U.S. 985 (1977) (court must give explicit consideration to the narrowest

possible relief that would protect the respective parties)).

       In evaluating whether a defendant’s communications to potential class members are

“confusing and misleading,” courts “must examine the context in which the communications

were made and the effect of the communications.” Stransky v. Healthone of Denver, Inc., 929 F.

Supp. 2d 1100, 1109 (D. Colo. 2013). Thus, the context of an existing employment relationship

between the parties “is of particular concern,” as such a relationship “itself may increase the risk

that communications will have a coercive effect.” Id; see also Mueller v. Chesapeake Bay

Seafood House Assoc., No. 17cv1638, 2018 WL 1898557, at *7 (D. Md. Apr. 20, 2018) (“[I]n



                                                  10
       Case 1:18-cv-01071-KG-JFR Document 61 Filed 07/23/20 Page 11 of 20



the context of an employee-employer relationship, there is an increased risk of coercion when the

employer communicates with an employee about litigation for which the employee is a potential

plaintiff.”) While “the mere existence of [an employment] relationship is not enough to justify

restricting the defendant’s communications,” such a relationship creates “[a] risk of explicit and

implicit coercion” and “can transform suggestions, requests, or observations into directives or

threats.” Agerbrink v. Model Serv. LLC, No. 14cv7841, 2015 WL 6473005, at *5 (S.D.N.Y. Oct.

27, 2015).

         Examples of abusive communications warranting court intervention include misleading

communications to class members regarding the litigation, communications that misrepresent the

status or effect of the pending action, communications that coerce prospective class members

into excluding themselves from the litigation, and communications designed to undermine

confidence in class counsel. See Hampton Hardware, Inc. v. Cotter & Co., Inc. 156 F.R.D. 630,

632 (N.D. Tex. 1994) (citations omitted); see also In Re School Asbestos Litigation, 842 F.2d at

683 n. 23 (collecting cases involving Rule 23(d) communication orders)4; Cox Nuclear Med. v.

Gold Cup Coffee Servs., 214 F.R.D. 696, 697-98 (S.D. Ala. 2003) (“Abusive practices that have

been considered sufficient to warrant a protective order include communications that coerce



4
  See, e.g., Kleiner v. First Nat’l Bank of Atlanta, 751 F.2d 1193 (11th Cir. 1985) (defendant bank conducted covert
telephone campaign with explicit purpose of soliciting opt-outs from potential class members); Erhardt v.
Prudential Group, Inc., 629 F.2d 843 (2nd Cir. 1980) (defendant sent letters commenting on the litigation to class
members, warning them of the costs of suit and urging them not to participate); Haffer v. Temple Univ., 115 F.R.D.
506 (E.D. Pa. 1987) (representatives of defendant university made false and misleading statements to members of
plaintiff class, inaccurately describing it and indicating that only one attorney was representing it, and engaged in
written and oral communications intended to discourage them from meeting with class counsel); Tedesco v. Mishkin,
629 F. Supp. 1474 (S.D.N.Y. 1986) (defendant sent unauthorized, false, misleading and inherently coercive letter,
written by defendant but signed by class member sympathetic to defendant, to class plaintiffs, attacking class
counsel and discouraging participation in class action); Impervious Paint Indus., Inc., v. Ashland Oil, 508 F. Supp.
720 (W.D.Ky.) (defendant communicated with class members, advising that evidentiary proof of claim would be
required for recovery and that class members might be subjected to discovery and other legal procedures, which
communications appeared to have resulted in a large number of opt-outs among contacted class members), appeal
dismissed, 659 F.2d 1081 (6th Cir. 1981).


                                                         11
      Case 1:18-cv-01071-KG-JFR Document 61 Filed 07/23/20 Page 12 of 20



prospective class members into excluding themselves from the litigation; communications that

contain false, misleading or confusing statements; and communications that undermine

cooperation with or confidence in class counsel.”)

       “Courts have ordered a variety of remedial measures for misleading and improper

communications, including prohibiting further ex parte communications, issuing corrective

notices, extending the opt-in period, and awarding attorneys’ fees.” Stransky, 929 F. Supp. 2d at

1109. Remedial measures “must be narrowly tailored to avoid impinging upon the parties’

constitutional rights of free speech and association.” Id. (citing Gulf Oil, 452 U.S. at 102).

Generally, “an order limiting communications regarding ongoing litigation between a class and

class opponents will satisfy first amendment concerns if it is grounded in good cause and issued

with a ‘heightened sensitivity’ for first amendment concerns.” Kleiner, 751 F.2d at 1205.

Courts consider four factors to determine whether good cause exists to restrict ex parte

communications: the severity and likelihood of perceived harm; the precision with which the

order is drawn; the availability of a less onerous alternative, and the duration of the order. Nez v.

Southwest Glass and Glazing, Inc., No. 15cv1041 RJ, 2017 WL 5152984, at *3 (D.N.M. Jan. 19,

2017) (citing Belt v. Emcare, Inc., 299 F. Supp. 2d 664, 668 (E.D. Tex. 2003)).

                                            ANALYSIS

       A.      Plaintiff Has Failed To Show that Defendant Tapia’s Text Message To
               Potential Opt-In Plaintiffs Was Misleading, Coercive, or Intended to
               Undermine the Collective Action

       Plaintiff has demonstrated that Defendant Tapia made a communication to potential

opt-in plaintiffs when he sent a text message related to this litigation. The question, therefore, is

whether the record shows clear and specific evidence that the communication was abusive and

threatens the proper functioning of the litigation. Ojeda-Sanchez, 600 F. Supp. 2d at 1378. For



                                                 12
       Case 1:18-cv-01071-KG-JFR Document 61 Filed 07/23/20 Page 13 of 20



the reasons discussed below, the Court finds that although Defendant Tapia sent the responsive

text message in misinformed haste, the communication does not rise to the level of misleading or

coercive communication, nor is it an attempt to undermine the collection action. As such, it is

not abusive nor does it threaten the proper functioning of the litigation such that the relief

Plaintiff requests is warranted.

        First, the Court finds that Defendant Tapia’s text message was not misleading because it

does not discuss or mischaracterize the claims in the lawsuit, but instead alerted the potential

opt-in plaintiffs, albeit incorrectly, that certain information regarding attorney fees and court cost

allocation was missing from the Notice as ordered by the Court.5 This single act does not rise to

the level of misleading information as borne out by relevant case law. See, e.g., Stransky, 929 F.

Supp. 2d at 1106 (court had inherent authority to restrict defendant employer’s ex parte

communications with putative class members where employer unilaterally communicated with

putative class members through mandatory in-person meetings in violation of court’s class

notice, employer unequivocally misrepresented the law and provided confusing information on

certain aspects of the class action, and where two putative class members testified they felt

intimidated by employer’s communications); Belt v. Emcare, Inc., 299 F. Supp. 2d 664, 668

(E.D. Tex. Dec. 18, 2003) (defendant mislead potential class members by sending a pre-notice

letter that suggested the action was an attack on potential plaintiffs’ status as professionals,

mischaracterized the damages available to potential plaintiffs by ignoring recoverable liquidated

damages, and represented that attorney fees would be deducted from the recovery when attorney




5
 The claims in this lawsuit relate to Defendants’ alleged violations of the Fair Labor Standards Act, the New
Mexico Minimum Wage Act, and the New Mexico Wage Payment Act. Doc. 38. Plaintiff alleges that Defendants
knowingly failed to pay their home health workers all overtime premium wages due for the overtime work they
performed despite classifying them as non-exempt under the FLSA and eligible for overtime pay. Id.


                                                      13
       Case 1:18-cv-01071-KG-JFR Document 61 Filed 07/23/20 Page 14 of 20



fees were available as a separate element of damage); Haffer v. Temple Univ., 115 F.R.D. 506

(E.D. Pa. 1987) (representatives of defendant university made false and misleading statements to

members of plaintiff class, inaccurately describing the class and indicating that only one attorney

was representing it, and engaged in written and oral communications intended to discourage

them from meeting with class counsel); Erhardt v. Prudential Group, Inc., 629 F.2d 843, 845

(2nd Cir. 1980) (enjoining defendants from communications with class members, inter alia, after

defendants sent letters to potential class members commenting on the litigation). Here, the

communication at issue was about information Defendant Tapia mistakenly believed was

omitted in the Notice, while at the same time providing assurances that Defendants were working

to get the correct Notice sent out. The Court, therefore, is not persuaded that Defendant Tapia’s

text rises to the level of the improper ex parte communications; i.e., holding mandatory meetings

where false information about the lawsuit is being disseminated to potential opt-in plaintiffs,

engaging in a letter campaign commenting on the litigation, or initiating unilateral

communications with putative class members for the purpose of making false and misleading

statements about the litigation. Moreover, even if Defendant Tapia’s characterization of the

omitted information concerning attorney fees and court cost allocation was wrong, the Notice

itself provides accurate information concerning attorney fees and costs in the litigation and

provides contact information for Plaintiff’s counsel for any questions or concerns about the

information contained in the Notice.6 See Bass v. Pjcomn Acquisition Corp., No. 09cv1614



6
  Plaintiff states in her Motion for Protective Order that in the days after Defendant Tapia sent his message that two
potential plaintiffs contacted Plaintiff’s counsel claiming they wanted to opt in but would not join if they could be
held individually responsible for attorney fees. Doc. 48 at 5. The Court notes, however, that Plaintiff does not state
if these potential opt-in plaintiffs were recipients of Defendant Tapia’s text message. Additionally, in her Reply,
Plaintiff states that so far none of the 82 current employees who received the text message had opted in. It would
seem that if the two potential plaintiffs who contacted Plaintiff’s counsel were current employees who had received
the text, and assuming Plaintiff’s counsel was able to clear up the alleged misapprehension from Defendant Tapia’s
text related to costs, there should be two opt-ins of the 82 current employees. In other words, it is not clear that

                                                         14
       Case 1:18-cv-01071-KG-JFR Document 61 Filed 07/23/20 Page 15 of 20



REB/MEH, 2011 WL 902022, at *4 (D. Colo. March 14, 2011). In sum, the Court is not

persuaded that Defendant Tapia’s message informing potential opt-in plaintiffs about the

omission of attorney fees and court allocation costs necessarily implies that the case is attorney

driven, that plaintiff’s counsel is incompetent by failing to comply with Court orders, or that

plaintiffs have little to gain and are responsible for costs of the action. Moreover, Defendant

Tapia’s retraction text sent the very next day expressly admitted he was incorrect about the

omission and directed potential opt-in plaintiffs to plaintiff’s counsel to answer questions about

the class action.

         Next, the Court finds that Defendant Tapia’s text message was not coercive. As an initial

matter, it is undisputed from the briefing that Defendant Tapia did not unilaterally initiate the

communication with the Armada employee that prompted his responsive text message. Instead,

an employee texted him about having received the Notice and sent a copy of what she received.

Concerned that the Notice was incomplete, Defendant Tapia then took the extra step to ask if the

employee had received anything else. That being said, Defendant Tapia’s text message does not

threaten, state, or even suggest that joining the lawsuit could affect the potential class members’

employment, nor does it discourage or suggest that employees should not join the class action.

See, e.g., Nez., 2017 WL 5152984, at *4 (enjoining Defendant from engaging in ex parte

communications where Defendant discouraged employees from joining the suit, attempted to

force plaintiffs who had joined to drop their claims, instigated threats of violence against certain

plaintiffs based on their participation, and suggested another employee have his form torn up);

Belt, 299 F. Supp. 2d at 668 (Defendant’s pre-notice letter to potential class members was



these two phone calls inquiring about attorney fees are directly related to alleged misapprehension as a result of
Defendant Tapia’s text message to Armada’s current employees.



                                                          15
      Case 1:18-cv-01071-KG-JFR Document 61 Filed 07/23/20 Page 16 of 20



coercive where it preyed upon fears and concerns that this action could affect the potential class

members’ employment because it equated the wage claim action to a malpractice suit and

suggested that it could “affect ongoing clinical operations”); Hampton Hardware, 156 F.R.D. at

631-32 (restriction imposed for three unsolicited letters sent by defendant to putative plaintiffs

discussing lawsuit’s potential harm to the company and expressly urging employees not to join

the lawsuit); Tedesco v. Mishkin, 629 F. Supp. 1474 (S.D.N.Y. 1986) (defendant sent

unauthorized, false, misleading and inherently coercive letter, written by defendant but signed by

class member sympathetic to defendant, to class plaintiffs, attacking class counsel and

discouraging participation in class action). Further, Defendant Tapia concluded the text message

with “[t]he choice to join the lawsuit is yours and yours alone.” Doc. 48-2 at 2. And while it is

correct that Defendant Tapia’s concluding remark does not explicitly state that an employee

could not be retaliated against for joining the class action, the Court is not persuaded that the

absence of this language renders the statement unclear or suggests an undisclosed intent to

retaliate if an employee chooses to join the class action. Moreover, in Defendant Tapia’s

retracting text message sent the following day, and in his sworn Affidavit, Defendant Tapia

admitted error, directed employees to contact plaintiff’s attorneys with questions, and stated he

would not be discussing the lawsuit with anyone. Doc. 55. Lastly, although Plaintiff speculates

that Defendant Tapia’s text is the reason no current employee had opted-in as of the date of her

Motion for Protective Order, Plaintiff has not presented actual evidence that any employee has

been threatened, intimidated, or discouraged from joining the class action. Further, mere

questions to Plaintiff’s counsel about class action related attorney fees are insufficient to




                                                 16
          Case 1:18-cv-01071-KG-JFR Document 61 Filed 07/23/20 Page 17 of 20



demonstrate that Defendant Tapia’s text message was an effort to coerce putative class members

from joining.7

           Finally, the Court finds that Defendant Tapia’s text message was not an attempt to

undermine the collection action. See, e.g., Jones v. Jeld-Wen, Inc., 250 F.R.D. 554, 564 (S.D.

Fla. May 9, 2008) (finding that Defendant’s communications with its customers linking the class

action lawsuit with negative consequences – the withholding on necessary repairs to defective

windows – threatened the proper functioning of the litigation and required a procedure for

communications); Erhardt, 629 F.2d at 843 (enjoining Defendants from communications with

class members, inter alia, after Defendants sent letters to potential class members warning them

that a successful defense might make them liable for costs and urging them to disassociate

themselves from the lawsuit); Kleiner, 751 F.2d 1193 (defendant bank conducted covert

telephone campaign with explicit purpose of soliciting opt-outs from potential class members);

Impervious Paint Indus., Inc., v. Ashland Oil, 508 F. Supp. 720 (W.D.Ky. Feb. 9, 1981)

(defendant communicated with class members, advising that evidentiary proof of claim would be

required for recovery and that class members might be subjected to discovery and other legal

procedures, which communications appeared to have resulted in a large number of opt-outs

among contacted class members), appeal dismissed, 659 F.2d 1081 (6th Cir. 1981). Here,

Defendant Tapia’s text message, although incorrectly stating that attorney fees and court

allocation costs had been omitted from the Notice as ordered by the Court, also stated that “[w]e

are working on getting the correct [sic] of notice sent out.” Doc. 48-2 at 2. Further, within

approximately twenty-four hours of having sent the text message, Defendant Tapia retracted the

text message, admitted he was incorrect, directed current employees to the relevant information,


7
    See fn. 6, supra.


                                                  17
       Case 1:18-cv-01071-KG-JFR Document 61 Filed 07/23/20 Page 18 of 20



apologized for the error, directed potential opt-in plaintiffs to contact plaintiff’s attorneys with

any further questions, and stated he would not be discussing the lawsuit with anyone. Doc. 55-3.

Moreover, Defendant Tapia’s second text message fully complied with Plaintiff’s demands made

after learning about the text; i.e., that Defendant Tapia immediately retract his message, send a

corrective message, and confirm and attest that he will refrain from any further communications

about this lawsuit with any current or potential opt-in plaintiff.8 Doc. 48 at 6; Doc. 55-3. The

Court, therefore, is not persuaded that Defendant Tapia’s text message was an attempt to

undermine the collection action.

         For all of the foregoing reasons, the Court finds that although Defendant Tapia

communicated to potential opt-in class members, Plaintiff has failed to show that Defendant

Tapia’s text message was misleading, coercive, or intended to undermine the collection action.

As such, the Court does not find that the form of communication was abusive or threatens the

proper functioning of the litigation.

         B.       Class Members Should Be Allowed To Electronically Execute Their
                  Consent Forms

         Defendants take issue with the form of Notice Plaintiff sent via text and email arguing

that it contains hyperlinks it did not agree to when it approved the form of the Notice. As an

initial matter, the Court agrees with Plaintiff that Judge Gonzales’s Memorandum Opinion and

Order of Conditional Certification did not require that Plaintiff get approval from Defendants

before sending out the Notice. Doc. 54 at 4. To the contrary, Judge Gonzales ordered, inter alia,

that


8
  Defendant Tapia also attested and provided a photo of the Notice posted in Armada’s office in compliance with
Plaintiff’s demand that he do so; i.e., that Armada confirm, attest, and provide photographic proof that the notice is
posted in Armada’s office where members of the FLSA collective class are likely to view it. Doc. 48 at 6, Doc. 55-
5.


                                                          18
      Case 1:18-cv-01071-KG-JFR Document 61 Filed 07/23/20 Page 19 of 20



       4.         Plaintiff shall revise the proposed Notice as set forth above and send the
                  revised Notice and Opt-In Consent Form by first-class U.S. Mail, email,
                  and text message to all members of the FLSA Collective Class. . . .

       5.         Within five days after Plaintiff provides Defendants a copy of the revised
                  Notice, Defendants shall post the Notice in their office where members of
                  the FLSA Collective Class are likely to view it. . . .

Doc. 46 at 8-9. Nowhere in Judge Gonzales’s Memorandum Opinion and Order of Conditional

Certification did he order the Plaintiff get approval from Defendants on the revised order before

sending out the Notice.

       As to the issue of hyperlinks in the electronic form of the Notice, recognizing that “we

live in a time when all manner of commercial transactions are routinely cemented by electronic

submission,” Mraz v. Aetna Life Ins. Co., 2014 WL 5018862, at *5, 2014 U.S. Dist. LEXIS

142923, at *5, courts have approved the use of online electronic signature opt-in forms. Landry

v. Swire Oilfield Services, L.L.C., 252 F. Supp.3d 1079, 1130 (D.N.M. May 2, 2017) (citing

Dyson v. Stuart Petrol, Testers, Inc., 308 F.R.D. 510, 517 (W.D. Tex. Aug. 27, 2015); Bland v.

Calfrac Well Servs. Corp., 2013 WL 4054594, at *1 (W.D. Pa. Aug. 12, 2013); White v.

Integrated Elec Techs., Inc., 2013 WL 2903070, at *9, 2013 U.S. Dist. LEXIS 83298, at *9 (E.D.

La. June 13, 2013)). Indeed, the Federal Rules of Civil Procedure and New Mexico law

expressly allow the use of electronic signatures. See Fed. R. Civ. P. 5(d)(3) (“A court may . . .

allow papers to be filed, signed or verified by electronic means . . . .”); N.M. Stat. Ann. § 14-16-

7(c). Accordingly, the Court finds that when Judge Gonzales authorized Notice by email and

text message, that authorization anticipated class members to execute their consent forms

electronically.

       For these reasons, the Court finds that Plaintiff’s electronic Notice with hyperlinks is not

improper.



                                                   19
       Case 1:18-cv-01071-KG-JFR Document 61 Filed 07/23/20 Page 20 of 20



                                          CONCLUSION

        The Court finds that neither Plaintiff nor Defendants are entitled to the relief they seek at

this time. That said, the Court reminds the parties that it is mindful of the risks of coercion and

abuse in certain relationships, particularly in employment relationships, and urges the parties to

be especially cognizant of any issues or problems that may arise as a result of the pending

litigation.

                                     RECOMMENDATION

        For all of the foregoing reasons, the Court recommends that Plaintiff’s Emergency

Motion for Protective Order, Issuance of Corrective Notice, and Sanctions be DENIED.

        The Court further recommends that Defendants’ request that Plaintiff withdraw their

electronic notice with hyperlinks be DENIED.

        Finally, the Court recommends that each party bear their own costs in filing and

responding to Plaintiff’s Motion for Protective Order.



       THE PARTIES ARE NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of a
copy of these Proposed Findings and Recommended Disposition they may file written objections
with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A party must file any
objections with the Clerk of the District Court within the fourteen-day period if that party
wants to have appellate review of the proposed findings and recommended disposition. If
no objections are filed, no appellate review will be allowed.



                                               _____________________________________
                                               JOHN F. ROBBENHAAR
                                               United States Magistrate Judge




                                                 20
